UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-40765
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                               VERSUS


                          GUILLERMO CRUZ,

                                                 Defendant-Appellant.




          Appeal from the United States District Court
                For the Eastern District of Texas
                          (1:96-CR-104-7)
                          April 27, 1998


Before WISDOM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Guillermo Cruz pleaded guilty to conspiracy to possess with

intent to distribute 516.7 pounds of marihuana, in violation of 21

U.S.C. § 846.   The district court sentenced him to a 60-month term

of imprisonment, to be followed by a five-year term of supervised

release. On direct appeal, Cruz makes the following assignments of


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
error: (1) the district court improperly attributed the entire

amount of marihuana to him for sentencing purposes, and (2) the

district court erred in determining that he had not accepted

responsibility and thus was not entitled to a downward adjustment.

Neither contention has merit.        We affirm.

     The presentence report showed that Cruz was involved in a

conspiracy to transport 516.7 pounds of marihuana from Texas to

three other states for distribution. Cruz is accountable for drugs

which were part of the jointly-undertaken criminal activity and

which were reasonably foreseeable to him.2         In this case, Cruz and

six co conspirators were transporting 516.7 pounds of marihuana in

an 18-wheel truck at the time they were stopped by police.             Even

though Cruz contends that he was recruited only to help distribute

200 pounds of marihuana, it was certainly foreseeable to him that

a far greater amount of drugs was involved in the conspiracy.              The

district court did not err in relying on the presentence report,

which    held   Cruz   accountable   for   the   entire   516.7   pounds   of

marihuana.3     Furthermore, because Cruz failed to prove that the

district court relied on information that was materially untrue,




     2
         See U.S.S.G. § 1B1.3(a)(1).
     3
       See United States v. Alfaro, 919 F.2d 962, 966 (5th Cir.
1990) (a presentence report generally bears sufficient indicia of
reliability to be considered as evidence by the trial judge in
making factual determinations).

                                      2
his due process claim fails, too.4

      The district court did not commit error in declining to award

Cruz a downward adjustment for acceptance of responsibility.               At

sentencing, Cruz was less than forthright about the nature of his

involvement in the conspiracy. Accordingly, it was not clear error

for   the    district   court   to   find   that   Cruz   had   not   accepted

responsibility.5

      AFFIRMED.




      4
          See United States v. Galvan, 949 F.2d 777, 784 (5th Cir.
1991).
      5
          See United States v. Salinas, 122 F.3d 5, 7 (5th Cir. 1997).

                                       3